Citation Nr: 1647017	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-14 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1959 to December 1962.  The Veteran died in November 2009, and the appellant has filed a claim as his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) Washington, D.C.  Jurisdiction was subsequently transferred to the RO in Waco, Texas. 

The Board remanded the claim for further development in August 2013, January 2014, October 2014, and May 2015.  The case has since been returned to the Board for appellate review.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Virtual VA contains VA medical records dated from December 2007 to November 2009 that were considered by the Agency of Original Jurisdiction (AOJ).  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.    

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the appellant's claim.

Following the May 2015 remand, a VA medical opinion was obtained in April 2016.  However, the examiner did not provide an opinion as to whether the Veteran's lung cancer was directly related to his military service.  Moreover, in support of his negative nexus opinion regarding the Veteran's dementia, the examiner stated that November 2015 CT findings showed ischemic changes and atrophy that were age appropriate; however, the record reflects that the Veteran died in November 2009.  As such, it appears that the opinion was based on an inaccurate factual premise.  Therefore, a remand is required to obtain an additional VA medical opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).
 
Furthermore, in May 2015, the Board directed the AOJ to submit a request to the Temple VAMC for any records received from the Metroplex Adventist Hospital.  The record reflects that the AOJ requested records from the Temple VAMC in June 2015.  However, there is no indication that a response was received or that any further action was taken.  Notably, the Veteran's VA medical records indicate that a September 2008 treatment record from the Metroplex Health System is contained in VISTA imaging; however, no such record is associated with the claims file.  Therefore, a remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board does acknowledge that the appellant submitted private medical records from the Metroplex Adventist Hospital dated from June 2007 to February 2008; however, the records appear incomplete.  In addition, in November 2014, the appellant indicated that records from the Metroplex Adventist Hospital were no longer available; however, she subsequently submitted an authorization form for VA to obtain treatment records from that facility dated from January 2007 to November 2009.  Therefore, on remand, the AOJ should attempt to obtain any outstanding private medical records and associate them with the claims file.  

Lastly, in November 2013, the appellant requested that VA obtain the Veteran's medical records from the Darnall Army Medical Center.  However, there is no indication that the AOJ attempted to obtain records from that facility.  See Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who provided treatment for the Veteran's lung cancer, COPD, and dementia that are not already of record.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  The AOJ should make a specific request for records from the Metroplex Adventist Hospital dated from January 2007 to November 2009. 

The AOJ should also obtain any outstanding VA medical records.  The request for VA medical records should specifically include a search for any records received from the Metroplex Adventist Hospital.  It is noted that a September 2008 VA medical record indicated that records from the Metroplex Adventist Hospital were located in the Vista Imaging System. 

If any requested records are not available, the AOJ should clearly document the claims file to that effect and notify the appellant of any inability to obtain the records, in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ should contact the appropriate facilities to obtain any treatment records from the Darnall Army Medical Center.

3.  After completing the foregoing development, the AOJ should refer the claims file to a suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's lung cancer, COPD, and dementia.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lung cancer, COPD, and dementia manifested in or are otherwise causally or etiologically related to his military service, to include asbestos exposure therein.  If the examiner determines that the disorders are not related to asbestos exposure, he or she should opine whether the disorders are otherwise directly related to service 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the appellant and her representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




